Citation Nr: 0733170	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-37 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than November 12, 
2002 for the award of service connection for Type II diabetes 
mellitus and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran honorably served on active duty from September 
1971 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Cleveland, 
Ohio Department of Veterans Affairs (VA) Regional Office 
(RO). The RO awarded service connection for Type II diabetes 
mellitus and hypertension, and an effective date of November 
12, 2002 was assigned.  The veteran asserts that an earlier 
effective date is warranted.


FINDINGS OF FACT

1.  The veteran was separated from active duty in September 
1974.

2.  The initial claim seeking primary service connection for 
Type II diabetes mellitus, and service connection for 
hypertension as secondary to Type II diabetes mellitus, was 
received on November 12, 2003, and represents the first such 
claim of record.

3.  The initial claim seeking primary service connection for 
Type II diabetes mellitus was received more than one year 
after the effective date of liberalizing legislation 
authorizing presumptive service connection for Type II 
diabetes mellitus for Vietnam veterans based on exposure to 
herbicides.


CONCLUSION OF LAW

The legal criteria for an effective date earlier than 
November 12, 2002, for the award of service connection for 
Type II diabetes mellitus, and hypertension as secondary to 
Type II diabetes mellitus, have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

In this case, the December 2003 VCAA letter pertained to the 
issue of service connection.  The matter of the proper 
effective date is a "downstream" issue, i.e., an issue 
relating to the claim but arising after the beginning of the 
claims process.  The veteran was provided notice in 
accordance with 38 U.S.C.A. § 5104.  The pertinent records 
have been obtained, and all necessary medical examinations 
were conducted.  There is no dispute as to whether the record 
is complete in this case.  As there is no indication that any 
failure on the part of VA to provide additional notice of 
assistance reasonably affects the outcome of this case, the 
Board finds that such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

 
Law and Analysis

The veteran has been awarded service connection for Type II 
diabetes mellitus and hypertension, effective November 12, 
2002.  The veteran contends that he contacted the Cleveland 
RO "on or about 3-28-03," at which time he "reported (or 
requested) a new claim,"  and that the effective date should 
be March 28, 2002.  See Notice of Disagreement dated April 
2004.  He has submitted a copy of an envelope from the RO 
addressed to him with a postmark of March 28, 2003.  The 
record reflects that the veteran submitted VA Form 21-526, 
Veteran's Application for Compensation or Pension, on 
November 12, 2003.  There is no application on record prior 
to that date. 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is the later.  This rule 
holds true in cases of de novo claims for service connection, 
except when a claim is received within one year after 
separation from service, in which case the effective date of 
the award is the day following separation from service.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400, 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a).  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit. 38 C.F.R. § 3.1(p).  VA must look 
to all communications from the appellant which may be 
interpreted as applications or claims - formal and informal - 
for benefits.  In particular, VA is required to identify and 
act on informal claims for benefits.  38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. 
Derwinski, 3 Vet. App. 196 (1992).

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits, but only when such reports relate to an examination 
or treatment of a disability for which service connection was 
previously established.  38 C.F.R. § 3.157(b).

When a claimant is granted benefits based on liberalizing 
legislation, the effective date of the award is based on the 
facts found, but may not be earlier than the effective date 
of the liberalizing law. Specifically:

(1) If a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within 
one year from that date, benefits may be authorized from 
the effective date of the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one 
year prior to the date of administrative determination 
of entitlement.

(3) If a claim is reviewed at the request of the 
claimant more than one year after the effective date of 
the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of such 
request.

38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).

Here, VA issued regulations creating a presumption of service 
connection for Type II diabetes mellitus effective May 8, 
2001.  66 Fed. Reg. 23,166 (May 8, 2001).  The veteran did 
not file a claim seeking service connection for diabetes 
within a year of the effective date of this liberalizing 
regulation.  His claim was received on November 12, 2003.  
Although he contends that an informal claim was filed prior 
to that date, the record does not support his assertion.  The 
veteran's claims file does not contain a report of contact, 
or any other such notation, regarding specific claims for 
Type II diabetes mellitus or hypertension prior to November 
12, 2003.  The copy of a VA envelope submitted by the veteran 
does not alter this fact.

Consequently, under 38 C.F.R. § 3.114(a), the effective date 
of award of service cannot be retroactive to more than one 
year from the date of receipt of the veteran's claim 
(November 12, 2003).  The RO assigned an effective date of 
one year prior to the date of receipt of the claim.  
Therefore, the assigned effective date of service connection 
is one year earlier, November 12, 2002.

Inasmuch as there was no pending claim for service connection 
for diabetes mellitus, Type II or hypertension prior to 
November 12, 2003 (date of claim), there is no legal basis 
for granting service connection for Type II diabetes 
mellitus, or hypertension (as secondary to Type II diabetes 
mellitus), prior to November 12, 2002 (one year prior to date 
of claim).  Rather, the governing legal authority makes clear 
that, under these circumstances, the effective dates can be 
no earlier than those assigned.  See 38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. §§ 3.114, 3.400(b)(2)(i).

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
Based on the facts of this case, no effective date for the 
grant of service connection for Type II diabetes mellitus or 
hypertension earlier than November 12, 2002 is assignable.  
Accordingly, the claim for an earlier effective date must be 
denied.  


ORDER

Entitlement to an effective date earlier than November 12, 
2002, for the award of service connection for Type II 
diabetes mellitus and hypertension, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


